

117 HR 5159 IH: Afghanistan Transparency Act
U.S. House of Representatives
2021-09-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5159IN THE HOUSE OF REPRESENTATIVESSeptember 3, 2021Mr. Crow (for himself, Ms. Cheney, Ms. Sherrill, and Mr. Moulton) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo direct the Secretary of Defense to conduct annual reports and briefings regarding oversight of Afghanistan, and for other purposes.1.Short titleThis Act may be cited as the Afghanistan Transparency Act. 2.Reports and briefings regarding oversight of Afghanistan(a)ReportsNot later than December 31, 2021, and annually thereafter until December 31, 2026, the Secretary of Defense, in coordination with the Director of National Intelligence, shall submit to the appropriate congressional committees a report on Afghanistan. Such report shall address, with respect to Afghanistan, the following matters:(1)A current assessment of over-the-horizon capabilities of the United States.(2)Concept of force with respect to the over-the-horizon force of the United States.(3)The size of such over-the-horizon force.(4)The location of such over-the-horizon force, to include the current locations of the forces and any plans to adjust such locations.(5)The chain of command for such over-the-horizon force.(6)The launch criteria for such over-the-horizon force.(7)Any plans to expand or adjust such over-the-horizon force capabilities in the future, to account for evolving terrorist threats in Afghanistan.(8)An assessment of the terrorist threat in Afghanistan.(9)An assessment of the quantity and types of U.S. military equipment remaining in Afghanistan, including an indication of whether the Secretary plans to leave, recover, or destroy such equipment.(10)Contingency plans for the retrieval or hostage rescue of United States citizens located in Afghanistan.(11)Contingency plans related to the continued evacuation of Afghans who hold special immigrant visa status under section 602 of the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note) or who have filed a petition for such status, following the withdraw of the United States Armed Forces from Afghanistan.(12)A concept of logistics support to support the over-the-horizon force of the United States, including all basing and transportation plans.(13)An assessment of changes in the ability of al-Qaeda and ISIS–K to conduct operations outside of Afghanistan against the United States and U.S. allies.(14)An intelligence collection posture of over-the-horizon intelligence assets, including with respect to ground and air assets, and the effect of such assets on current operations.(15)An intelligence collection posture on the Taliban defense and security forces.(16)An intelligence collection posture on the terrorism capabilities of the Taliban, al-Qaeda, and ISIS–K.(17)The status of any military cooperation between the Taliban and China, Russia, or Iran.(18)Any other matters the Secretary determines appropriate.(b)BriefingsNot later than December 31, 2021, and on bi-annual basis thereafter until December 31, 2026, the Secretary of Defense shall provide to the appropriate congressional committees a briefing on the matters specified in subsection (a).(c)FormThe reports and briefings under this section may be submitted in either unclassified or classified form, as determined appropriate by the Secretary.(d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the Committee on Armed Services and the Permanent Select Committee on Intelligence of the House of Representatives; and(2)the Committee on Armed Services and the Select Committee on Intelligence of the Senate.